      Case 3:19-cv-07270-WHA Document 173-1 Filed 03/04/21 Page 1 of 2




1    Tyler W. Hudson (pro hac vice)                                Attorneys for Plaintiffs
     Eric D. Barton (pro hac vice)                                 Matthew W.H. Wessler (pro hac vice)
2    Melody R. Dickson (pro hac vice)                              Jonathan E. Taylor (pro hac vice)
     Austin Brane (State Bar No. 286227)                           GUPTA WESSLER PLLC
3    WAGSTAFF & CARTMELL LLP                                       1900 L Street NW, Suite 312
     4740 Grand Ave., Suite 300                                    Washington, DC 20036
4    Kansas City, MO 64112                                         (202) 888-1741
     (816) 701-1100                                                matt@guptawessler.com
5    thudson@wcllp.com                                             jon@guptawessler.com
     ebarton @wcllp.com
6    mdickson@wcllp.com                                            Jennifer Bennett (State Bar No. 296726)
     abrane@wcllp.com                                              GUPTA WESSLER PLLC
7                                                                  100 Pine Street, Suite 1250
                                                                   San Francisco, CA 94111
8    Attorneys for Plaintiffs                                      (415) 573-0336
     (additional counsel listed on signature                       jennifer@guptawessler.com
9    page)
10

11                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
12                                  SAN FRANCISCO DIVISION
13
     JERMAINE THOMAS, JERMAINE
14   MILLER, JAMIE POSTPICHAL,
15   RONALD ELLISON, SARAH
     WATERS, MAISHIA JOHNSON, and
16   USULA FREITAS, on behalf of
     themselves and others similarly situated,          Case No. 3:19-cv-07270-WHA
17

18          Plaintiffs,                                 DECLARATION IN SUPPORT OF
     v.                                                 MOTION TO SEAL
19                                                      PURUSANT TO LOCAL RULE 79-5(e)

20
     CRICKET WIRELESS, LLC,
21

22          Defendant.

23

24

25

26

27

28
           Declaration in Support of Motion to Seal Pursuant to Local Rule 79-5 (Case No. 3:19-cv-07270-WHA)
       Case 3:19-cv-07270-WHA Document 173-1 Filed 03/04/21 Page 2 of 2




 1   I, MELODY DICKSON, declare:
 2             1.      I am a partner in the law firm of Wagstaff & Cartmell LLP and am counsel for
 3
     Plaintiffs in the above-captioned matter. I make this declaration based on my personal knowledge.
 4
     If called upon to testify, I could and would testify competently to the truth of the matters stated
 5
     herein.
 6

 7             2.      Defendant Cricket Wireless, LLC has designated document CRICKET01644898 as

 8   Confidential pursuant to the Stipulated Protective Order. Doc. No. 71.

 9             3.      CRICKET01644898 is entitled “Joint Opposition of AT&T Inc. and Leap Wireless
10
     International, Inc. To Petitions To Deny and Conduct and Reply To Comments”.
11
               4.      Defendant maintains that this document and any quotations therein should not be
12
     publicly filed.
13

14             5.      Plaintiffs’ Third Amended Complaint includes quotations from CRICKET01644898.

15             6.      Those quotations appear on page 16, paragraph 96.

16             I declare under penalty of perjury that the foregoing is true and correct. Executed this 4th
17
     day of March 2021, in Kansas City, Missouri.
18
                                                                           /s/ Melody Dickson
19                                                                         Melody Dickson
20

21

22

23

24

25

26

27

28

               Declaration in Support of Motion to Seal Pursuant to Local Rule 79-5 (Case No. 3:19-cv-07270-WHA)
